¶31 (concurring) — I concur with the majority’s conclusion that our recent decision in State v. Rankin, 151 Wn.2d 689, 92 P.3d 202 (2004) controls our disposition of this case. I write separately to express my continued disagreement with this court’s decision in Rankin.
Bridge, J.
132 Today this court holds that, absent an articulable suspicion that a motor vehicle passenger is engaged in criminal activity, a law enforcement officer offends a passenger’s constitutionally protected privacy interest when, after lawfully stopping the vehicle, he requests a passen*800ger’s name, date of birth, and state of residence. I didn’t see then and I don’t see now how article I, section 7 of the Washington Constitution prohibits such a request. Yet, I agree our decision in Rankin dictates this conclusion and adherence to the principle of stare decisis compels me to concur with the majority.
¶33 Of equal concern is the majority’s apparent equation of asking a person’s name with a formal request for identification. See majority at 797 n.7. Law enforcement officers, surely, are not prohibited from engaging members of the public in conversation, nor should they be. Cf. State v. Young, 135 Wn.2d 498, 510-15, 957 P.2d 681 (1998). I cannot agree, as the majority’s dicta implies, see majority at 797 n.7, that the most basic element of human interaction, asking an unfamiliar person his or her name, is analogous to the “request [for] identification” this court found unconstitutional in Rankin. 151 Wn.2d at 699. A law enforcement officer’s inquiry of a person’s name does not, objectively viewed, constitute a show of authority amounting to a seizure. Cf. State v. O’Neill, 148 Wn.2d 564, 576, 581, 62 P.3d 489 (2003) (“It is important to bear in mind that the relevant question is whether a reasonable person . . . would feel he or she was being detained.”).
¶34 However, under the facts of this case, I must agree with the majority that according to the dictates of Rankin, Brown’s state constitutionally protected rights were violated when a law enforcement officer asked him, without an articulable suspicion of criminal activity, to identify himself by his name, date of birth, and state of residence for the sole purpose of conducting a warrants and records check. This request had the same effect as one for formal “identification” and, according to Rankin, effectuated an unconstitutional seizure. Majority at 798; Rankin, 151 Wn.2d at 699-*801700. Therefore, I concur that Brown’s personal restraint petition should be granted and his convictions vacated.